Per Curiam.
A judgment in this case in favor of the plaintiff was reversed by this court. 137 Minn. 46, 162 N. W. 1051. After the case was remanded to the district court for further proceedings, defendant applied ex parte to that court for an order for judgment in favor of the defendant. This order was made, and the judgment entered. This appeal is by plaintiff from this judgment.
Plaintiff made no application to the district court to set aside the judgment or the order directing it. Application to that court for relief was necessary, *503and the appeal must be dismissed. Gederholm v. Davies, 59 Minn. 1, 60 N. W. 676.
Appeal dismissed.